Citation Nr: 1026889	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-15 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO in 
Columbia, South Carolina.  After the RO's decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Cleveland, Ohio.

The Board remanded this case for additional development in 
September 2006.  The Board denied the claim in August 2007.

The Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  By a 
memorandum decision entered in October 2009, the Court vacated 
the Board's decision and remanded the matter for further 
development and readjudication.

In accordance with the Court's instructions, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further action 
is required on his part.


REMAND

In its October 2009 decision, the Court concluded that a remand 
of this claim was necessary because the VA examination provided 
to the Veteran in April 2004 was inadequate.  The Court 
determined that the VA examiner had "failed to explain his 
conclusion that [the Veteran did not have] a back injury in 
service."  The Court indicated that the examiner's report failed 
to show that the examiner "consider[ed] and explain[ed] all 
relevant medical evidence as well as any relevant lay statements 
regarding the [Veteran's] in-service injury and its relationship 
to his present disability."  The Court determined that the 
examiner needed to expressly discuss his or her consideration of 
lay statements that were made by the Veteran and other lay 
witnesses concerning the Veteran's injury and subsequent 
symptoms.

Therefore, in accordance with the instructions set forth in the 
Court's decision, this matter must be remanded for a new 
examination. 38 C.F.R. § 19.9 (2009).

Additionally, insofar as the most recent VA treatment records 
available in this case are from February 2007, the Board finds 
that more recent treatment records should be obtained.  The Board 
also notes that the Veteran's counsel contends that there are 
outstanding private treatment records that may be relevant to 
this claim.  Therefore, an attempt should also be made to obtain 
those records.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for 
relevant records of treatment from Lake 
County West Hospital, and to identify, and 
provide appropriate releases for, any other 
care providers who may possess new or 
additional evidence pertinent to the issue on 
appeal.  If he provides the necessary 
release, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

2.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran has 
received since February 2007, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

3.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an examination of his 
spine.  After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the Veteran 
has a current disability of the spine that 
can be attributed to service, to include the 
reported injury in service in 1971.  The 
report of the examination must expressly 
consider and explain all relevant medical 
evidence as well as any relevant lay 
statements regarding the Veteran's alleged 
in-service injury and its relationship to his 
present disability.  The examiner must 
specifically discuss the lay statements of 
record from the Veteran and others describing 
the fall he sustained in 1971; the reference 
in his service medical records to the effect 
that he sustained trauma to his left lower 
quadrant, and that he had pain in his left 
pelvic area and left hip; and lay statements 
to the effect that the Veteran thereafter 
experienced back pain.  A complete rationale 
should be provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).


